The opinion of the court was delivered,
by Strong, J.
— In The City of Philadelphia v. Sutter, 6 Casey 53, it was ruled, that municipal claims for paving, curbing, &c., require substantially the same precision which those of mechanics and material-men require under the Act of Assembly of 16th June 1836. Such claims were authorized to be made liens of record by the Act of 16th of April 1840, which, with some subsequent acts, assimilated them to claims of mechanics and material-men. At the time when the Act of 1840 was passed, •there were in existence certain statutory requisites to the validity of a mechanic’s claim, and it was to be presumed, therefore, that similar requisites were intended to be essential to claims for paving. But claims for the expenses attending the removal of nuisances were authorized to be filed in the office of the clerk of the District Court by the Act of April 7th 1830 (P. L. 348), before the Act of 1836 was passed; and they were to be filed, *361recorded, and proceeded on by scire facias as mechanics’ liens then were. No Act of Assembly at the time required that the claim filed should state the time when the work was done or the materials were furnished. For this reason, it was held in Kennedy v. The Board of Health, 2 Barr 366, that it is hot fatal to a claim filed for the expenses attending the removal of a nuisance, that it does not state precisely the time when the work was done. That case governs the present, and is authority for holding, that the claim filed is formally sufficient.
The order of the court striking off the lien is reversed, and the claim is directed to be reinstated.